Citation Nr: 1724548	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  04-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to service-connected ankle disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in March 2016, where the issues on appeal were remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is currently seeking entitlement to service connection for several disabilities, to include: (1) a low back disability, to include as secondary to a service-connected ankle disability; (2) arthritis; and (3) fibromyalgia.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

In making this determination, the Board is cognizant that these matters stem from a January 2003 rating decision and have been the subject of multiple prior Board remands.  However, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (West 2014);                         38 C.F.R. § 3.159 (c) (2016).  Accordingly, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Review of the results of VA examinations dated in November 2016 and January 2017 indicate that the provided opinions are not adequate to ensure the full and fair adjudication of the Veteran's claims, such that an additional remand is now necessary.

Low back disability

In the November 2016 VA examination, the examiner opined that the Veteran's low back disability is at least as likely as not incurred or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for that conclusion was based strictly on the Veteran's self-reported history provided during the examination that an in-service fall caused her back injury.  The examiner did not take into account, that prior to the Veteran's statements during that exam, the Veteran has maintained that her back disability was caused by her ankle disabilities.  Moreover, although the Veteran is competent to report lay observable symptomatology of her injury, she is not competent to diagnose a complex medical matters, such as DJD.  See Barr, 21 Vet. App. at 307-08.  The examiner's opinion did not include the Veteran's medical history or the Veteran's prior claims, and only relied on the Veteran's contention during the examination.  Additionally, the examiner did not provide an opinion on whether the Veteran's back disability was caused by or aggravated by her service-connected ankle disability as required by the prior Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  To remedy the deficiencies in the November 2016 VA examination, a further medical opinion was obtained in January 2017.  In that opinion, the examiner opined that it is less likely than not that the Veteran's condition of lumbosacral degenerative disc disease and degenerative joint disease was caused by or related to or permanently aggravated beyond the normal progression of the condition by any event that occurred during military service including a fall from a bus.  However, the examiner was supposed to opine on whether the Veteran's low back disability was caused or aggravated by her service-connected ankles disabilities.  Therefore, the Board finds that the examiner's opinion is inadequate and does not follow the Board's 2016 remand instructions.  See Barr at 312; see also Stegall, 11 Vet. App. 268 (1998).  

Fibromyalgia and Arthritis

In a November 2016 VA examination, the examiner stated that the Veteran withdrew her claim for fibromyalgia being related to her military service.  As such, the examiner opined that the Veteran's fibromyalgia was not proximately due to or aggravated by the Veteran's service-connected right ankle.  The examiner added that the Veteran was diagnosed with fibromyalgia in 2002, 26 years after discharge from the military, but the medical evidence shows that the Veteran was diagnosed in 1989.  To clarify the medical opinion, a new opinion was obtained in January 2017.  There, the examiner stated that the Veteran first presented for care of overall pain in 2005 and was diagnosed with a chronic pain syndrome, a.k.a. fibromyalgia at that time.  The examiner added that nothing is found to show that the Veteran had any symptoms of what would be diagnosed as fibromyalgia prior to that time.  Therefore, the examiner opined that the Veteran's fibromyalgia was less likely than not caused or incurred during military service.  However, the Board finds that both medical opinions related to the Veteran's fibromyalgia claim are inadequate.  First, the Board notes that the Veteran cannot withdraw a claim during a VA examination.  See 38 C.F.R. § 20.204.  Second, the medical evidence indicates that the Veteran was diagnosed with fibromyalgia in 1989, and had symptomatology associated with fibromyalgia since that time.  Lastly, in correspondence dated May 2016, the Veteran stated she believed her fibromyalgia started in January 1976 shortly after she arrived on Midway Island.  Although she is not competent to provide a diagnosis of her condition at that time, the Veteran did describe symptomatology during that time, and neither examiner in 2016 or 2017 took into account her claimed symptomatology, nor did the examiners note the earlier diagnosis of fibromyalgia.  Additionally, in the same correspondence the Veteran identified Dr. K.M. as the doctor who diagnosed her with fibromyalgia in 1989, at which time he prescribed her Elavil.  As the medical records of this diagnosis and presumably the history associated with the diagnosis would be of substantial assistance to the Board in deciding the Veteran's claim, these records should be obtained.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Finally, in the November 2016 VA examination, the examiner indicated that the Veteran is service-connected for degenerative arthritis of the knees and ankles but makes no claim for non-degenerative arthritis of any type including rheumatoid arthritis.  As such, the examiner opined that arthritis was less likely than not incurred in or caused by the claim in-service injury, event or illness.  The examiner indicated that the Veteran was never diagnosed with arthritis but it is unclear whether the examiner conducted a full examination to determine if the Veteran had systemic or non-degenerative arthritis after noting the Veteran withdrew her claim.  As it is unclear whether the examiner conducted a full examination after noting the Veteran withdrew her claim, the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further development is necessary to decide this claim.  

Based on the foregoing, the Board finds that the Veteran should be provided VA examination that addresses these service connection issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, to the extent possible, any outstanding private medical records.  The Board is particularly interested in obtaining the private medical records from Dr. K.M. dated around 1989.  

2.  Obtain, to the extent possible, and associate with the claims file any outstanding VA medical records.

3.  Then, schedule the Veteran for the appropriate VA examinations for the low back, arthritis, and fibromyalgia claims.  The examiner(s) must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has low back disability that is etiologically related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that is proximately due to or the result of service-connected left ankle or right ankle disability.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability has been aggravated (permanently worsened beyond the natural progression of the disorder) by the service-connected left or right ankle disability.

The examiner should further provide an opinion as to as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is etiologically related to active service.

The examiner is also requested to specifically state whether the Veteran has systemic or rheumatoid arthritis.  If the examiner determines that the Veteran has systemic or rheumatoid arthritis, the examiner is asked to state whether that arthritis was manifest during the Veteran's service or within one year of the Veteran's separation from service in December 1976.  The rationale for all requested opinions should be provided. 

4.  Then, readjudicate the claims of entitlement to service connection for a low back disability, arthritis, and fibromyalgia.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran and his representative; have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




